            Case 3:17-cv-00185-FKB Document 53 Filed 05/06/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

    THOMAS EDWARD
    CAMPBELL                                                                              PLAINTIFF

    VS.                                                      CIVIL ACTION NO. 3:17cv185-FKB

    NURSE SMITH, et al.                                                                DEFENDANT


                                               ORDER

          Thomas Edward Campbell, formerly a state prisoner, brought this action

pursuant to 42 U.S.C. § 1983 alleging inadequate medical care. His claims arise out of

a gastric bleed and subsequent emergency surgery in June of 2016; further details of

those claims are set out in this court’s order of March 4, 2020. [50]. In that order, the

Court granted Defendants’ summary judgment motion as to Defendant Kimberly

Townsend and denied the motion as to Defendant Unquire Smith. The motion was

denied without prejudice as to Plaintiff’s claim against Dr. Rolando Abangan concerning

an alleged six-day delay in providing pain medication.1 Presently before the Court is Dr.

Abangan’s renewed motion for summary judgment [51] and the motion of Unquire Smith

for reconsideration [52]. The Court concludes that Dr. Abangan’s motion should be

granted and that Defendant Smith’s motion should be denied.

          In support of his renewed motion, Dr. Abangan has provided authenticated

copies of Plaintiff’s medical records. The records indicate that on June 29, 2016, the

day Plaintiff returned from the hospital following his surgery, Dr. Abangan approved a

prescription for Norco for pain. [49] at 8-9. Thus, it is clear that Dr. Abangan was not


1
 The Court concluded that Plaintiff’s allegation that Dr. Abangan prescribed an inadequate dosage of his
pain medication failed to raise a constitutional issue.
         Case 3:17-cv-00185-FKB Document 53 Filed 05/06/20 Page 2 of 3




the cause of the alleged delay in Plaintiff’s obtaining pain medication. For this reason,

Dr. Abangan’s motion is granted, and the claim against him is dismissed.

       Plaintiff alleges that Defendant Smith knew he was bleeding and in need of

medical attention but nevertheless failed to obtain assistance for him, causing a delay in

treatment by approximately 12 hours, as well as increased suffering during this period.

In his motion for reconsideration, Smith cites to the proposition, set out in the previous

order, that where the alleged deliberate indifference is a delay in treatment, a prisoner

must show that the delay resulted in substantial harm. See [50] at 3 (citing Coleman v.

Sweetin, 745 F.3d 756, 765-66 (5th Cir. 2014)). Smith argues that there is no evidence

that the delay occasioned by him resulted in substantial harm. Apparently Smith is

relying on the absence of evidence that Plaintiff’s need for emergency surgery was

caused by the delay. But suffering as a result of delay can itself constitute substantial

harm. Easter v. Powell, 467 F.3d 459, 464-65 (5th Cir. 2006). Some evidence supports

that Smith’s inaction may have caused Plaintiff to suffer approximately 12 hours from

bleeding, weakness, and periods of unconsciousness. And the medical records indicate

that when Plaintiff was finally seen at the emergency room, he was suffering from acute

anemia and hemorrhagic shock. [49] at 3. This evidence, as well as Plaintiff’s own

sworn statements, creates a genuine dispute as to material facts, precluding summary

judgment in Smith’s favor. For this reason, Defendant Smith’s motion for

reconsideration is denied.

       A new trial date for Plaintiff’s claim against Defendant Smith will be set by

separate order.


                                             2
  Case 3:17-cv-00185-FKB Document 53 Filed 05/06/20 Page 3 of 3




So ordered, this the 6th day of May, 2020.



                                         s/ F. Keith Ball____________________
                                         United States Magistrate Judge




                                     3
